Title: To James Madison from George Logan, 10 January 1810
From: Logan, George
To: Madison, James


My Dear Friend,Stenton, Jany: 10th; 1810
As a citizen of the United States, I have for several years viewed with considerable anxiety the future destinies of my country. Every reflecting and candid mind must be sensible of the weakness of a Government deriving its power from popular opinion, rather than from physical force. Such being the situation of the United States: would it not be sound policy in our Government not merely to act with strict justice, but with liberality, and even forbearance, towards other nations?
During the federal administration under Mr: Adams, a desperate faction was anxious to involve our country in a war with France. The people viewing the calamities of war with horror, entrusted the fate of their country in the hands of Men who professed maxims of peace, as the best policy to promote the happiness and prosperity of the United States. This desirable situation of our Country is like to be jeopardized by our republican administration, giving up their sound judgment, founded on deliberate reflection, to the temporary feelings of popular resentment, roused into energy by the clamor of unprincipled demagogues.
The superficial legal education of too many of our young Men in Congress, and their habits of quibble and sophistry in our inferior courts, so debase their minds, as to extinguish that generosity of sentiment and candor, necessary in the character of a national legislator.
Our demands on Spain, respecting french spoliations out of Spanish ports; and on account of our claim to West Florida, have been long since declared by the Emperor of France, as totally without foundation. And we have reason to beleive, they never will be granted whether we have to negotiate for them, with the Spanish, or with the French Government.
Our prospects with Great Britain, owing to the inflamed state of the public mind, is more serious—and yet I do not despair; if either or both Nations would substitute a just and magnanimous policy, to suspicion, jealousy and cupidity.
In the present awful crisis of Europe, with the acts and the ambitious views of Bonaparte before us: no man in his senses can doubt of the necessity of the United States preserving peace with Britain.
I was not satisfied with the rejection of Monroes treaty on account of its not having an article, stipulating generally for the protection under the american mercantile flag of french property, and British deserters. The two federal administrations gave up those points, as consistent with the law of nations. The first universally acknowledged by the best writers on the law of nations. The latter, altho not particularly expressed, yet consistent with the spirit and intent of that law, as founded on the immutable principle of doing unto others, as you would expect others to do unto you, is equally binding. Those great national laws which regard the great republick of mankind, cannot justify acts as may promote wickedness, & lessen the general confidence and security in which all have an equal interest; and which all are therefore bound to maintain. For this reason no nation has a right to erect a sanctuary for fugitives, or give protection to such as have forfeited their lives by crimes against the laws of common morality and justice, equally acknowledged by all nations; because none can without infraction of the universal league of social beings, incite, by prospects of impunity and safety, those practises in another Dominion, which they themselves punish in their own. According to this fundamental law of nations, What right has the United States to protect a deserter from the service of [a] foreign nation, whilst in the practice of punishing its own citizens guilty of a similar offence?
My heart mourns on account of the political insanity of my Country—Make use of your power and your influence, as first magistrate of the United States, to arrest the progress of the destruction of your country—A war with Britain, at once unites us as an ally to Bonaparte, and will dissolve the union—Arouse my friend; suffer your superior understanding and patriotism to prevail. Banish from our councils that irritability of temper & false honor which has tended to widen the breach.
When I had the pleasure of conversing with you lately at Washington, you mentioned to me that you had recently given assurances to the British Government of the desire of the United States to preserve peace between the two countries; and that you were willing to renew negotiations for that purpose, in Washington or in London. Confirm this declaration by immediately sending two or three commissioners of the most respectable characters, to London, for the express purpose of concluding a treaty of friendship & commerce, equally necessary and beneficial to both countries.
You have a precident in the mission of Mr Jay, by General Washington. And a yet stronger one in the last mission by Mr Adams to France—an act of magnanimity which obliterates many of his political blunders.
No man, whatever may be his professions, is more desirous of your honor and happiness than myself. With sentiments of great respect I am your real friend
Geo Logan
